Opinion issued September 20, 2002 
 

 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00990-CV
____________

IN RE JOE LEE GILL, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator filed a petition for writ of mandamus requesting that this Court
compel respondent (1) to dismiss his court-appointed counsel in cause number 912838,
and appoint new counsel.  The petition states that cause number 912838 is presently
scheduled for trial on October 14, 2002.
	We deny the petition for writ of mandamus.  The petition does not meet the
requirements of Rule 52 of the Texas Rules of Appellate Procedure.  See Tex. R. App.
P. 52.
	Even if it did, one of the prerequisites for the issuance of a writ of
mandamus by an appellate court is that the lower court must have a legal duty to
perform a nondiscretionary act.  Barnes v. State, 832 S.W.2d 424, 426 (Tex.
App.--Houston [1st Dist.] 1992, orig. proceeding).  A trial court has no duty to
search for counsel agreeable to a defendant.  King v. State, 29 S.W.3d 556, 566 (Tex.
Crim. App. 2000).
	The petition for writ of mandamus is therefore denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Alcala, and Price. (2)
Do not publish.  Tex. R. App. P. 47.
1.    	Respondent is the Honorable Jim Wallace, Judge, 263rd District Court, Harris
County.
2.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.